Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 1 of 11




        Exhibit F
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 2 of 11
                               CONFIDENTIAL

1               UNITED STATES DISTRICT COURT
2             NORTHERN DISTRICT OF CALIFORNIA
3                         ---oOo---
4    ANGEL DE JESUS RIVAS, BRENDA
     RUBI RUIZ TOVAR, LAWRENCE
5    KURIA MWAURA, LUCIANO GONZALO
     MENDOZA HERONIMO, CORAIMA
6    YARITZA SANCHEZ NUÑEZ, JAVIER
     ALFARO, DUNG TUAN DANG,
7
           Petitioner-Plaintiffs,
8
                         vs.                       No. 3:20-CV-02731-VC
9
     DAVID JENNINGS, Acting
10   Director of the San Francisco
     Field Office of U.S.
11   Immigration and Customs
     Enforcement; MATTHEW T.
12   ALBENCE, Deputy Director and
     Senior Official Performing
13   the Duties of the Director of
     the U.S. Immigration and
14   Customs Enforcement; U.S.
     IMMIGRATION AND CUSTOMS
15   ENFORCEMENT; GEO GROUP, INC.;
     NATHAN ALLEN, Warden of Mesa
16   Verde Detention Facility,
17        Respondents-Defendants.
     ____________________________/
18
19        REMOTE VIDEOTAPED DEPOSITION VIA ZOOM OF
20                     ALEXANDER PHAM
21            _________________________________
22                WEDNESDAY, JULY 29, 2020
23                   ***CONFIDENTIAL***
24   REPORTED BY: HOLLY THUMAN, CSR No. 6834, RMR, CRR
25                                         (4190658)

                                                                Page 1

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 3 of 11
                               CONFIDENTIAL

 1                          --o0o--
 2        Remote videotaped deposition of ALEXANDER PHAM,
 3   taken by the Petitioner-Plaintiffs, with the witness
 4   located in Bakersfield, California, commencing at 10:10
 5   A.M. Pacific Time, on WEDNESDAY, JULY 29, 2020, before
 6   me, HOLLY THUMAN, CSR, RMR, CRR.
 7                        APPEARANCES
 8                (ALL APPEARANCES REMOTE)
 9   FOR THE PETITIONER-PLAINTIFFS:
10        COOLEY LLP
          101 California Street, 5th Floor
11        San Francisco, California 94111-5800
          By: MARTIN S. SCHENKER, Attorney at Law
12             mschenker@cooley.com
13        COOLEY LLP
          500 Boylston Street
14        Boston, Massachusetts 02116
          By: FRANCISCO M. UNGER, Attorney at Law
15             funger@cooley.com
               ELIZABETH RICE, Attorney at Law
16             erice@cooley.com
17        AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF
          NORTHERN CALIFORNIA
18        39 Drumm Street
          San Francisco, Califoarnia 94111
19        By: WILLIAM S. FREEMAN, Attorney at Law
               wfreeman@aclunc.org
20             ANGELICA SALCEDA, Attorney at Law
               asalceda@aclunc.org
21
22         OFFICE OF THE PUBLIC DEFENDER SAN FRANCISCO
           555 Seventh Street
23         San Francisco, California 94103
           By: EMILOU H. MacLEAN, Deputy Public Defender
24              emilou.maclean@sfgov.org
                GENNA ELLIS BEIER, Deputy Public Defender
25              genna.geier@sfgov.org

                                                                Page 2

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 4 of 11
                               CONFIDENTIAL

1    (Appearances, cont'd)
2         LAWYERS' COMMITTEE FOR CIVIL RIGHTS OF
          SAN FRANCISCO BAY AREA
3         131 Steuart Street, Suite 400
          San Francisco, California 94105
4         By: BREE BERNWANGER, Attorney at Law
               bbernwanger@lccrsf.org
5              HAYDEN RODARTE, Attorney at Law
               hrodarte@lccrsf.org
6
7    FOR THE WITNESS AND FEDERAL DEFENDANTS:
8         UNITED STATES ATTORNEY'S OFFICE
          CALIFORNIA NORTHERN DISTRICT
9         450 Golden Gate Avenue, 11th Floor
          San Francisco, California 94102
10        By: SHIWON CHOE, Assistant United States Attorney
               shiwon.choe@usdoj.gov
11             ADRIENNE ZACK, Assistant United States
               Attorney
12             adrienne.zack@usdoj.gov
13        DEPARTMENT OF HOMELAND SECURITY IMMIGRATION &
          CUSTOMS ENFORCEMENT (ICE)
14        630 Sansome Street, Room 890
          San Francisco, California 94111
15        By: PATRICIA SPALETTA
               Acting Deputy Chief Counsel
16             patricia.spaletta@ice.dhs.gov
               VINCENT PELLEGRINI, Attorney
17             vincent.d.pellegrini@ice.dhs.gov
18
19   FOR DEFENDANTS THE GEO GROUP, INC. and WARDEN NATHAN
     ALLEN:
20
           BURKE WILLIAMS & SORENSEN LLP
21         444 S. Flower Street, Suite 2400
           Los Angeles, California 90071-2953
22         By: SUSAN E. COLEMAN, Attorney at Law
                scoleman@bwslaw.com
23
24
25   (Cont'd)

                                                                Page 3

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 5 of 11
                               CONFIDENTIAL

1    (Appearances, cont'd)
2    ALSO PRESENT/APPEARING:
3           SCOTT SLATER, Videographer
4           MICHAELA SANCHEZ
5           MADDIE BOYD
6           TEEGAN LEE
7           KATE MATHER
8           TAYLOR CHAMBERS
9           KELLY HERNANDEZ
10          TARA COUGHLIN
11          NATHAN ALLEN
12          DANIELA BERNSTEIN
13          ARDALAN RAGHIAN
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 6 of 11
                               CONFIDENTIAL

1    BY MS. MacLEAN:                                                12:48:58

2         Q.   Do you recall that there was a number that           12:48:59

3    ICE and GEO had reached about how many people could            12:49:04

4    be safely in a particular dorm?                                12:49:07

5         A.   I don't recall that.                                 12:49:10

6              MR. CHOE:   Object to the characterization.          12:49:11

7              (The reporter requested that people not              12:49:14

8              speak at once.)                                      12:49:14

9              THE WITNESS:   I don't recall.                       12:49:17

10             MR. CHOE:   Objection.                               12:49:18

11             Sorry.   We were talking over each other.            12:49:23

12   Objection.                                                     12:49:25

13   BY MS. MacLEAN:                                                12:49:26

14        Q.   Do you recall any discussions about                  12:49:26

15   whether testing everyone would require more                    12:49:32

16   releases of detainees?                                         12:49:37

17        A.   Could you please repeat that question?               12:49:41

18        Q.   Do you recall any conversations about                12:49:43

19   whether universal testing of all detainees or                  12:49:46

20   offering universal testing to all detainees would              12:49:50

21   require more detainees to be released?                         12:49:53

22        A.   I recall having conversations on that                12:49:56

23   topic, but I don't remember the specifics of those             12:49:57

24   conversations.                                                 12:50:00

25        Q.   What do you recall generally about those             12:50:03

                                                               Page 103

                              Veritext Legal Solutions
                                   866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 7 of 11
                               CONFIDENTIAL

1    conversations?                                                 12:50:05

2         A.   Exactly what you stated.                             12:50:11

3         Q.   What is that?                                        12:50:16

4         A.   That in order for us to expand testing to            12:50:21

5    offering it to the entire detainee population, that            12:50:26

6    it would likely involve having to make operational             12:50:31

7    decisions to allow for the cohort groups to exist.             12:50:38

8         Q.   When you say "operational decisions to               12:50:46

9    allow for the cohort groups to exist," do you mean             12:50:48

10   that there would have to be decisions to release               12:50:51

11   people?                                                        12:50:54

12        A.   Potentially.                                         12:50:56

13        Q.   And were you involved from some of those             12:50:59

14   conversations?                                                 12:51:01

15        A.   I'm sorry.     Could you be more specific?           12:51:04

16        Q.   Do you recall concluding that for a -- for           12:51:06

17   a universal testing plan to be implemented, some               12:51:12

18   detainees would have to be released?                           12:51:15

19             MR. CHOE:    Objection.                              12:51:17

20             THE WITNESS:     I don't recall specifically         12:51:26

21   what was going through my mind at the time that                12:51:27

22   you're referring to.                                           12:51:29

23             I just know that in consideration of                 12:51:30

24   expanded testing, one of the factors that would                12:51:37

25   need to be considered would be releasing some                  12:51:42

                                                               Page 104

                               Veritext Legal Solutions
                                    866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 8 of 11
                               CONFIDENTIAL

1    detainees in order to make it logistically                         12:51:49

2    possible.      That was --                                         12:51:53

3    BY MS. MacLEAN:                                                    12:51:58

4            Q.   Do you recall who was involved -- sorry.              12:51:58

5                 Continue.                                             12:52:00

6            A.   I don't recall the specific conversations,            12:52:00

7    but again, these are conversations that would have                 12:52:02

8    involved my management chain.                                      12:52:06

9            Q.   So when you say your "management chain,"              12:52:09

10   do you mean yourself, DFOD Bonnar, and Field Office                12:52:11

11   Director Jennings?                                                 12:52:14

12           A.   Yes.                                                  12:52:17

13           Q.   Do you recall whether there had ever been             12:52:18

14   progress that was made in identifying detainees who                12:52:21

15   could be released if there were the implementation                 12:52:25

16   of a plan to expand testing?                                       12:52:31

17                MR. CHOE:   Objection.      Vague and objection       12:52:34

18   to "could be released."                                            12:52:35

19                THE WITNESS:    I'm not sure how to answer            12:52:39

20   that.                                                              12:52:40

21                Could you please be more specific?                    12:52:41

22   BY MS. MacLEAN:                                                    12:52:42

23           Q.   Do you recall identifying detainees who               12:52:42

24   could be released if there were a plan in place for                12:52:45

25   universal testing?                                                 12:52:51

                                                                    Page 105

                                  Veritext Legal Solutions
                                       866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 9 of 11
                               CONFIDENTIAL

1                 MR. CHOE:   Objection.                            12:52:54

2                 THE WITNESS:   I don't remember as I sit          12:52:57

3    here the timelines for when those actions occurred,            12:52:59

4    but I do know that at some point, we did go through            12:53:03

5    and identify detainees that could potentially be               12:53:09

6    released.                                                      12:53:20

7    BY MS. MacLEAN:                                                12:53:21

8            Q.   Do you recall approximately how many              12:53:21

9    people were on that list?                                      12:53:22

10           A.   I don't recall that.                              12:53:25

11           Q.   Do you recall whether those people were           12:53:27

12   released?                                                      12:53:29

13           A.   I don't recall that either.                       12:53:31

14           Q.   Do you think that those people were               12:53:33

15   released?                                                      12:53:34

16                MR. CHOE:   Objection.     Speculation.           12:53:35

17                THE WITNESS:   I don't know how to answer         12:53:41

18   that.                                                          12:53:42

19   BY MS. MacLEAN:                                                12:53:42

20           Q.   Do you recall making the decision to              12:53:45

21   release those people?                                          12:53:47

22                MR. CHOE:   Objection.                            12:53:50

23                THE WITNESS:   Could you please repeat that       12:53:59

24   question?                                                      12:54:00

25   //

                                                                Page 106

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 10 of 11
                                CONFIDENTIAL

1                      CERTIFICATE OF REPORTER
2          I, HOLLY THUMAN, a Certified Shorthand Reporter,
3    hereby certify that the witness in the foregoing
4    deposition was by me duly sworn to tell the truth, the
5    whole truth, and nothing but the truth in the
6    within-entitled cause; that said deposition was taken
7    down in shorthand by me, a disinterested person, at the
8    time and place therein stated; and that the testimony
9    of said witness was thereafter reduced to typewriting,
10   by computer, under my direction and supervision;
11         That before completion of the deposition review of
12   the transcript [X] was [] was not requested/offered.
13   If requested, any changes made by the deponent (and
14   provided to the reporter) during the period allowed are
15   appended hereto.
16         I further certify that I am not of counsel or
17   attorney for either or any of the parties to the said
18   deposition, nor in any way interested in the event of
19   this cause, and that I am not related to any of the
20   parties thereto.
21   DATED: this 3rd day of August, 2020.
22
23
24                      <%11978,Signature%>
25                      HOLLY THUMAN, CSR

                                                              Page 204

                              Veritext Legal Solutions
                                   866 299-5127
 Case 3:20-cv-02731-VC Document 498-6 Filed 08/06/20 Page 11 of 11

               VERITEXT LEGAL SOLUTIONS
     COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the colloquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with
our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored
in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted in a Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.
